                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

GLENN MURCHISON,                              )
                                              )
                       Petitioner,            )
       v.                                     )      No. 2:13-cr-00193-GZS
                                              )          2:20-cv-00222-GZS
UNITED STATES OF AMERICA,                     )
                                              )
                       Respondent.            )


                       ORDER AFFIRMING THE
            RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       On May 18, 2021, this Court granted Petitioner an extension of time to file

objections to the March 18, 2021 Recommended Decision (ECF No. 504), with objections

due no later than June 18, 2021. No objections having been filed by this extended deadline,

the Recommended Decision is hereby AFFIRMED.

       Accordingly, it is ORDERED that:

       1. Petitioner’s Motion for habeas relief pursuant to 28 U.S.C. § 2255 (ECF No.

            467) is hereby DENIED;

       2. A certificate of appealability pursuant to Rule 11 of the Rules Governing

            Section 2255 Cases is DENIED because there is no substantial showing of the

            denial of a constitutional right within the meaning of 28 U.S.C. § 2253(c)(2).



                                                     /s/ George Z. Singal
                                                     United States District Judge

Dated this 6th day of July, 2021.
